DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see page 8 of the Remarks filed 07/30/2021, with respect to the rejection(s) of claim(s) 1, 16, and 17 under 102(a)(1) and 102(a)(2) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Sukegawa et al, U.S. Publication No. 2008/0080748 and Nye, 2015/0161451.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 3, 5, 8, and 9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

claims 2 and 3, both refer to “said adaptation to trigger an alert event”. However, amended independent claim 1 now lists two different adaptations for triggering an alert event in the final two clauses leading to an antecedent basis issue. Furthermore, the claims do not appear to further limit claim 1 since both adaptations are present in claim 1. Dependent claims 5, 8, and 9 do not cure claim 2 of this issue and are similarly rejected. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 14, 16, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Sukegawa et al, U.S. Publication No. 2008/0080748 in view of Nye, 2015/0161451.

claim 1, Sukegawa teaches a device (see Sukegawa Figure 9) comprising: 

- a communication link to an image sensor (see Figure 1, image obtaining sections 111 and 112 and paragraph [0035]); 

- a communication link to a memory storing face recognition data for a first collection of faces (see Figure 1, face feature management section 160 and paragraph [0062]); 

- a processing logic comprising adaptations (see Figure 1, elements 131-180) to: 

- receive an image from the image sensor;
- detect one or more objects in the image, and determining if the one or more objects are of a human class (see Figure 1, person detecting sections 121 and 122 and paragraph [0039]. Paragraph [0052] also indicates multiple people can be detected); 

- detect one or more faces in the image (see Figure 1, face detecting detection sections 131 and 132. Paragraph [0061] also indicates multiple faces can be detected); 


- verify if said one or more faces are included in the first collection of faces (see Figure 1, face collating section 170 and paragraphs [0064]-[0065]); 
-trigger an alert event if a face in the one or more is not included in the first collection of faces (see Figure 1, passage control section 180 and Figure 5, steps s115 and s110);

-trigger an alert event if an object in the one or more objects belonging to the human class does not correspond to any of the one or more faces (see Figure 5, steps s107-s110 as applied to multiple people and faces that are detected in an individual image e.g. if two humans are detected but only one face, the flow of Figure 5 will occur for both humans and the human without the face will not correspond to the single face that is detected). 

Sukegawa does not expressively teach wherein the processing logic comprises an adaptation to

- classify one or more objects in the image, in a set of classes of objects comprising a human class.

However, Nye in a similar invention in the same field of endeavor teaches a device (see Nye Figure 1, device 105) comprising a communication link to an image sensor (see Figure 1, sensor 125 and paragraph [0024]) and (see Figure 1, entity detection module 145 and Figure 5, which shows a process carried about by module 145, step 505) as taught in Sukegawa further comprising an adaptation to 

- classify one or more objects in the image, in a set of classes of objects comprising a human class (see Figure 5, step 510 and paragraph [0034]).

One of ordinary skill in the art before the effective filing date of the invention would have found it obvious to combine the teaching of classifying objects in the image as taught in Nye with the device taught in Sukegawa, the motivation being to ensure non-humans are not incorrectly detected and tracked in the system thereby saving on resources. 

Method claim 16 recites similar limitations as claim 1, and is rejected under similar rationale. 

Regarding claim 17, the claim recites a computer program product stored on a
non-transitory computer storage medium comprising computer code instructions
configured to perform the method of claim 16, which Sukegawa in view of Nye further teaches (see Nye paragraph [0053]). 

claim 2, Sukegawa in view of Nye teaches all the limitations of claim 1, and further teaches wherein said adaptation to trigger an alert event comprises an adaptation to trigger an alert event if a face in the one or more faces is not included in to the first collection of faces (see Sukegawa Figure 1, passage control section 180 and Figure 5, steps s115 and s110).

Regarding claim 3, Sukegawa in view of Nye teaches all the limitations of claim 1, and further teaches wherein said adaptation to trigger an alert event comprises an adaptation to trigger an alert event if an object in the one or more objects belonging to the human class does not correspond to any of the one or more faces (see Figure 5, steps s107-s110 as applied to multiple people and faces that are detected in an individual image). 

Regarding claim 14, Sukegawa in view of Nye teaches all the limitations of claim 1, but in this embodiment does not expressively teach wherein - the memory stores face recognition data for a second collection of faces; - the processing logic comprises adaptations to: o verify if said one or more faces belong to the second collection of faces; o trigger an alert event if a face in the one or more faces belongs to the second collection of faces.

However, Sukegawa in a further embodiment teaches a device with stores face recognition data for a first collection of faces (see Sukegawa Figure 9, face feature management section 360 with VIP list 362) and processing logic (see Figure 9, face collating section 370 and paragraph [0204]) as taught in the previous embodiment wherein   

- the memory stores face recognition data for a second collection of faces (see Figure 9, suspicious person list 361); 

- the processing logic comprises adaptations to: 

o verify if said one or more faces belong to the second collection of faces; 
o trigger an alert event if a face in the one or more faces belongs to the second collection of faces (see paragraph [0209]).

One of ordinary skill in the art before the effective filing date of the invention would have found it obvious to combine the teaching of having a second collection of faces and outputting an alert if one of those faces is recognized as taught in this embodiment of Sukegawa with the previous embodiment taught in Sukegawa in view of Nye, the motivation being to increase the safety of the system by recognizing potential threats quickly. 

Claims 4 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Sukegawa et al, U.S. Publication No. 2008/0080748 in view of Nye, 2015/0161451 and Ge, U.S. Publication No. 2016/0239723.
claim 4, Sukegawa in view of Nye teaches all the limitations of claim 1, and further teaches 

-said adaptation to classify one or more objects comprises adaptations to calculate a difference between images in order to extract a person area (see Sukegawa paragraph [0040]). 

Sukegawa in view of Nye does not expressively teach wherein the processing logic comprises an adaptation to detect motion regions in the image, and wherein: - said adaptation to classify one or more objects comprises an adaptation to classify said one or more objects only in said motion regions; - said adaptation to detect one or more faces comprises an adaptation to detect the one or more faces only in said motion regions.

However, Ge in a similar invention in the same field of endeavor teaches - a communication link to an image sensor (see Figure 1, camera 160); 
- a communication link to a memory storing face recognition data for a first collection of faces (see Figure 5, which is an embodiment of post-process module 500 of security server 140 of Figure 1, security database 530 and paragraph [0051]); - a processing logic (see Figure 1, modules 300-600) comprising adaptations to: - receive an image from the image sensor (see paragraph [0024]);  - detect one or more faces in the image (see paragraph [0040]); - perform a face recognition of the one or more faces; - verify if said one (see Figure 5, which is an embodiment of post-process module 500 of Figure 1, module 510 and paragraph [0051]);- trigger an alert event if a face in the one or more faces (see Figure 5, module 510 and paragraph [0053]) as taught in Sukegawa in view of Nye wherein

the processing logic comprises an adaptation to detect motion regions in the image (see Figure 4, extraction module 410 and paragraph [0038]).

One of ordinary skill in the art before the effective filing date of the invention would have found it obvious as a matter of simple substitution to replace the method of detecting a person taught in Sukegawa in view of Nye with that of Ge to yield the predictable results of detecting motion and subsequently using the technique of Nye to classify it as human. 

Sukegawa in view of Nye and Ge further teaches 

- said adaptation to classify one or more objects comprises an adaptation to classify said one or more objects only in said motion regions; - said adaptation to detect one or more faces comprises an adaptation to detect the one or more faces only in said motion regions (see Ge paragraphs [0039]-[0040] as combined with Sukegawa paragraph [0040] and Nye Figure 5, step 510).

claim 8, Sukegawa in view of Nye teaches all the limitations of claim 2, but does not expressively teach wherein said adaptation to detect one or more faces in the image comprises an adaptation to detect faces only in a motion region wherein an object belonging to the human class has been detected.
 
However, Ge in a similar invention in the same field of endeavor teaches - a communication link to an image sensor (see Figure 1, camera 160); 
- a communication link to a memory storing face recognition data for a first collection of faces (see Figure 5, which is an embodiment of post-process module 500 of security server 140 of Figure 1, security database 530 and paragraph [0051]); - a processing logic (see Figure 1, modules 300-600) comprising adaptations to: - receive an image from the image sensor (see paragraph [0024]);  - detect one or more faces in the image (see paragraph [0040]); - perform a face recognition of the one or more faces; - verify if said one or more faces are included in the first collection of faces (see Figure 5, which is an embodiment of post-process module 500 of Figure 1, module 510 and paragraph [0051]);- trigger an alert event if a face in the one or more faces (see Figure 5, module 510 and paragraph [0053]) as taught in Sukegawa in view of Nye wherein

said adaptation to detect one or more faces in the image comprises an adaptation to detect faces only in the motion region wherein an object belonging (see Ge Figure 4, module 422 and paragraphs [0038]-[0040]).

One of ordinary skill in the art before the effective filing date of the invention would have found it obvious to combine the teaching of only detecting faces in motion regions as taught in Ge with the device taught in Sukegawa in view of Nye, the motivation being to save resources in the system by not analyzing non-motion regions. 

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Sukegawa et al, U.S. Publication No. 2008/0080748 in view of Nye, 2015/0161451 and Zhou, U.S. Publication No. 2008/0037869.

Regarding claim 5, Sukegawa in view of Nye teaches all the limitations of claim 2, and further teaches wherein: 

- said adaptation to receive an image comprises an adaptation to receive a series of successive images of a field of view from the image sensor, said image belonging to said series of successive images (see Sukegawa paragraph [0165]); and

(see Sukegawa paragraph [0040]). 

Sukegawa in view of Nye does not expressively teach 

- said adaptation to classify one or more objects comprises adaptations to: o calculate pixel differences between the image and an immediately preceding image in the series; and o detect motion regions in the image based on said pixel differences.

However, Zhou in a similar invention in the same field of endeavor teaches a system with processing logic comprising adaptations (see Zhou paragraph [0060]) configured to receive a series of successive images (see paragraph [0002]) as taught in Sukegawa in view of Nye wherein the processing logic is configured to 

calculate pixel differences between the image and an immediately preceding image in the series; and detect motion regions in the image based on said pixel differences (see Figure 1, step 110 and paragraph [0025]).

One of ordinary skill in the art before the effective filing date of the invention would have found it obvious as a matter of simple substitution to replace the . 

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Sukegawa et al, U.S. Publication No. 2008/0080748 in view of Nye, 2015/0161451 and Kim et al, U.S. Publication No. 2014/0191948.

Regarding claim 7, Sukegawa in view of Nye teaches all the limitations of claim 1, but does not expressively teach wherein: - said adaptation to detect one or more faces in the image comprises an adaptation to determine respective positions of the one or more faces ; - said adaptation to classify one or more objects in the image comprises adaptations to determine respective positions of objects belonging to the human class ; - said processing logic comprises an adaptation to detect if an object in the one or more objects belonging to the human class does not correspond to a face in the one or more faces in the collection of faces by comparing respective positions of the one or more faces and respective positions of objects belonging to the human class.

However, Kim in a similar invention in the same field of endeavor teaches a system with processing logic (see Kim Figure 1, processor 112 with memory 110) comprising adaptations configured to – classify one or more objects in the image in a set of classes of objects comprising a human class – detect one or (see Figure 1, face recognition program 114 acting as both adaptations and paragraph [0067]) as taught in Sukegawa in view of Nye wherein 

- said adaptation to detect one or more faces in the image comprises an adaptation to determine respective positions of the one or more faces ; - said adaptation to classify one or more objects in the image comprises adaptations to determine respective positions of objects belonging to the human class ;- said processing logic comprises an adaptation to detect if an object in the one or more objects belonging to the human class does not correspond to a face in the one or more faces in the collection of faces by comparing respective positions of the one or more faces and respective positions of objects belonging to the human class (see paragraph [0093]).

One of ordinary skill in the art before the effective filing date of the invention would have found it obvious as a matter of simple substitution to replace the adaptations of Sukegawa in view of Nye with those determining positions of objects as taught in Kim to yield the predictable results of successfully determining and matching faces from an image. 

Claims 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Sukegawa et al, U.S. Publication No. 2008/0080748 in view of Nye, 2015/0161451 and Yu et al, U.S. Publication No. 2009/0141969.
claim 10, Sukegawa in view of Nye teaches all the limitations of claim 1, but does not expressively teach wherein said adaptation to perform the face recognition comprises an adaptation to perform the face recognition of the one or more faces using a neural network trained for face recognition.

However, Yu in a similar invention in the same field of endeavor teaches a system comprising processing logic (see Yu Figure 3) comprising an adaptation to preform face recognition of one or more faces (see paragraph [0003]) as taught in Sukegawa in view of Nye wherein 

said adaptation to perform the face recognition comprises an adaptation to perform the face recognition of the one or more faces using a neural network trained for face recognition (see paragraph [0003]).

One of ordinary skill in the art before the effective filing date of the invention would have found it obvious as a matter of simple substitution to replace the adaptation of Sukegawa in view of Nye with an adaptation using a neural network as taught in Yu to yield the predictable results of successfully recognizing faces. 

Regarding claim 11, Sukegawa in view of Nye and Yu teaches all the limitations of claim 10, and further teaches wherein the neural network is trained for face recognition and the first collection of faces is built using images of faces labeled (see Yu paragraph [0003] as combined with Sukegawa Figure section 160).

Claims 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Sukegawa et al, U.S. Publication No. 2008/0080748 in view of Nye, 2015/0161451 and Dzamba, U.S. Publication No. 2016/0227737.

Regarding claim 12, Sukegawa in view of Nye teaches all the limitations of claim 1, but does not expressively teach wherein said adaptation to classify one or more objects in the image comprises an adaptation to classify one or more objects in the image using a neural network trained for object classification.

However, Dzamba in a similar invention in the same field of endeavor taches a device with an adaptation to classify one or more objects in an image (see Dzamba paragraph [0037]) as taught in Sukegawa in view of Nye wherein 

said adaptation to classify one or more objects in the image comprises an adaptation to classify one or more objects in the image using a neural network trained for object classification (see paragraph [0037]).

One of ordinary skill in the art before the effective filing date of the invention would have found it obvious as a matter of simple substitution to replace the 

Regarding claim 13, Sukegawa in view of Nye and Dzamba teaches all the limitations of claim 12, and further teaches wherein 

- the set of classes of objects comprises a class representative of a non human animal of a user of the device (see Dzamba paragraph [0037] as combined with Nye Figure 5, step 510); 

- said adaptation to classify one or more objects in the image comprises an adaptation to classify one or more objects using a neural network trained to classify objects representative of the non human animal based on a training set of images of the non human animal (see Dzamba paragraph [0040]); 

- the processing logic comprises an adaptation to trigger a specific event if an object in the one or more objects belongs to the class representative of the non human animal (see Dzamba paragraph [0041]).

Allowable Subject Matter
Claims 6 and 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
9 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CASEY L KRETZER whose telephone number is (571)272-5639. The examiner can normally be reached M-F 10:00-7:00 PM PDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVID C PAYNE can be reached on (571)272-3024. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/CASEY L KRETZER/Examiner, Art Unit 2637